         Case 8:20-cv-01178-TMD Document 14 Filed 03/29/21 Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Southern Division

MOHAMMAD H.,                                     *
                                                 *
               Plaintiff,                        *
                                                 *            Civil No. TMD 20-1178
               v.                                *
                                                 *
                                                 *
ANDREW M. SAUL,                                  *
Commissioner of Social Security,                 *
                                                 *
               Defendant.                        *
                                           ************

                    MEMORANDUM OPINION GRANTING PLAINTIFF’S
                       ALTERNATIVE MOTION FOR REMAND

       Plaintiff Mohammad H. seeks judicial review under 42 U.S.C. § 405(g) of a final

decision of the Commissioner of Social Security (“Defendant” or the “Commissioner”) denying

his application for disability insurance benefits under Title II of the Social Security Act. Before

the Court are Plaintiff’s Motion for Summary Judgment and alternative motion for remand (ECF

No. 12) and Defendant’s Motion for Summary Judgment (ECF No. 13).1 Plaintiff contends that

the administrative record does not contain substantial evidence to support the Commissioner’s

decision that he is not disabled. No hearing is necessary. L.R. 105.6. For the reasons that

follow, Plaintiff’s alternative motion for remand (ECF No. 12) is GRANTED.




1
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
         Case 8:20-cv-01178-TMD Document 14 Filed 03/29/21 Page 2 of 12



                                                I

                                         Background

       On February 4, 2019, Administrative Law Judge (“ALJ”) Thomas Mercer Ray held a

hearing in Washington D.C., where Plaintiff and a vocational expert (“VE”) testified. R. at 15,

44-62. The ALJ held a supplemental hearing on April 17, 2019. R. at 30-43. The ALJ

thereafter found on May 15, 2019, that Plaintiff was not disabled from his alleged onset date of

disability of September 14, 2014, through the date of the ALJ’s decision. R. at 12-29. In so

finding, the ALJ found that Plaintiff had engaged in substantial, gainful activity (“SGA”) from

September 2014 to December 2015 but that there was a continuous twelve-month period during

which he did not engage in SGA. R. at 18-19. The ALJ found that during this period Plaintiff’s

respiratory disorder, diabetes, inflammatory bowel disease, and hypertension were severe

impairments. R. at 19. He did not, however, have an impairment or combination of impairments

that met or medically equaled the severity of one of the impairments listed in 20 C.F.R. pt. 404,

subpt. P, app. 1. R. at 20.

       The ALJ then found that Plaintiff had the residual functional capacity (“RFC”)

       to perform less than the full range of sedentary work as defined in 20 CFR
       404.1567(a). [Plaintiff] could occasionally lift and/or carry 10 pounds and
       frequently lift and/or carry less than 10 pounds, stand or walk for a total of 2
       hours in an 8-hour workday, sit for a total of 6 hours in an 8-hour workday, and
       push or pull, as much as [he] can lift and/or carry. He could occasionally climb
       ramps or stairs, stoop, kneel, and crouch, could never climb ladders, ropes or
       scaffolds or crawl, and could frequently balance. He could have occasional
       exposure to fumes, odors, dusts, gases and poor ventilation, extreme cold, extreme
       heat, and humidity.




                                               2
         Case 8:20-cv-01178-TMD Document 14 Filed 03/29/21 Page 3 of 12



R. at 20.2 In light of this RFC and the VE’s testimony, the ALJ found that, although he could not

perform his past relevant work, Plaintiff could perform other work in the national economy, such

as a finish machine tender, grading and sorting worker, or inspector. R. at 23-25. The ALJ thus

found that Plaintiff was not disabled from September 14, 2014, through May 15, 2019. R. at 25.

       After the Appeals Council denied Plaintiff’s request for review, Plaintiff filed on May 9,

2020, a complaint in this Court seeking review of the Commissioner’s decision. Upon the

parties’ consent, this case was transferred to a United States Magistrate Judge for final

disposition and entry of judgment. The case then was reassigned to the undersigned. The parties

have briefed the issues, and the matter is now fully submitted.

                                                 II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.        42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).



2
  “Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or
carrying articles like docket files, ledgers, and small tools.” 20 C.F.R. § 404.1567(a). “Although
a sedentary job is defined as one which involves sitting, a certain amount of walking and
standing is often necessary in carrying out job duties. Jobs are sedentary if walking and standing
are required occasionally and other sedentary criteria are met.” Id.
                                                 3
         Case 8:20-cv-01178-TMD Document 14 Filed 03/29/21 Page 4 of 12



       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).

       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1522(a), 416.920(c), 416.922(a).3

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,


3
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1522(b), 416.922(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1522(b)(1)-(6), 416.922(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
        Case 8:20-cv-01178-TMD Document 14 Filed 03/29/21 Page 5 of 12



regardless of age, education, and work experience.           20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.        20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.

§§ 404.1545(a)(1), 416.945(a)(1).    The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”            20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.        Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the



                                               5
           Case 8:20-cv-01178-TMD Document 14 Filed 03/29/21 Page 6 of 12



national economy.        See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

                                                 III

                                 Substantial Evidence Standard

          The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is

supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Biestek v. Berryhill, 587 U.S. ___, 139 S. Ct. 1148, 1154

(2019).

          In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.



                                                  6
        Case 8:20-cv-01178-TMD Document 14 Filed 03/29/21 Page 7 of 12



Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).

                                                IV

                                           Discussion

       Plaintiff contends that the ALJ erroneously assessed his RFC contrary to Social Security

Ruling4 (“SSR”) 96-8p, 1996 WL 374184 (July 2, 1996). Pl.’s Mem. Supp. Mot. Summ. J. 4-12,

ECF No. 12-1. Plaintiff maintains that the ALJ failed to perform properly a function-by-function

assessment of his ability to perform the physical and mental demands of work. Id. at 6. In

particular, he contends that the ALJ “failed to set forth a narrative discussion setting forth how

the evidence supported each conclusion, citing specific medical facts and nonmedical evidence.”

Id. Plaintiff also argues that the ALJ failed to evaluate properly evidence of his issues with his

dominant right extremity. Id. at 7-8. Plaintiff further contends that the ALJ failed to evaluate

properly the opinions of Nasreen Kango, M.D., his treating physician (R. at 314-23). Id. at 8-12.

Plaintiff finally maintains that the ALJ erroneously evaluated his subjective complaints. Id. at

12-14. For the reasons discussed below, the Court remands this case for further proceedings.

       SSR 96-8p, 1996 WL 374184 (July 2, 1996), explains how adjudicators should assess

RFC and instructs that the RFC

       “assessment must first identify the individual’s functional limitations or
       restrictions and assess his or her work-related abilities on a function-by-function


4
   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security
Administration. Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984);
20 C.F.R. § 402.35(b)(1). “While they do not have the force of law, they are entitled to
deference unless they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204
n.3.
                                                7
        Case 8:20-cv-01178-TMD Document 14 Filed 03/29/21 Page 8 of 12



       basis, including the functions” listed in the regulations. “Only after that may
       [residual functional capacity] be expressed in terms of the exertional levels of
       work, sedentary, light, medium, heavy, and very heavy.” The Ruling further
       explains that the residual functional capacity “assessment must include a narrative
       discussion describing how the evidence supports each conclusion, citing specific
       medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
       activities, observations).”

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (alteration in original) (footnote omitted)

(citations omitted). The Fourth Circuit has held, however, that a per se rule requiring remand

when the ALJ does not perform an explicit function-by-function analysis “is inappropriate given

that remand would prove futile in cases where the ALJ does not discuss functions that are

‘irrelevant or uncontested.’” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)

(per curiam)). Rather, remand may be appropriate “where an ALJ fails to assess a claimant’s

capacity to perform relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review.” Id. (quoting Cichocki,

729 F.3d at 177). The court in Mascio concluded that remand was appropriate because it was

“left to guess about how the ALJ arrived at his conclusions on [the claimant’s] ability to perform

relevant functions” because the ALJ had “said nothing about [the claimant’s] ability to perform

them for a full workday,” despite conflicting evidence as to the claimant’s RFC that the ALJ did

not address. Id. at 637; see Monroe v. Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding

because ALJ erred in not determining claimant’s RFC using function-by-function analysis; ALJ

erroneously expressed claimant’s RFC first and then concluded that limitations caused by

claimant’s impairments were consistent with that RFC).

       The Court first addresses the ALJ’s evaluation of Dr. Kango’s opinions. Pl.’s Mem.

Supp. Mot. Summ. J. 8-12, ECF No. 12-1. In weighing the opinion evidence, the ALJ stated:

              The undersigned has also given little weight to Dr. Kango’s January 2019
       physical and mental combined [RFC] report because her opinion, including the

                                                8
            Case 8:20-cv-01178-TMD Document 14 Filed 03/29/21 Page 9 of 12



       degree of limitation she described, far exceeds what is supported by her own
       treatment notes. Furthermore, her opinion is not consistent with other medical
       and nonmedical evidence in the record. As discussed above, examinations reveal
       pain behaviors, tenderness, and, on one occasion, wheezes, but have otherwise
       been largely normal since [Plaintiff’s] September 2014 hospitalization. Notably,
       Dr. Kango opined that [Plaintiff] has a marked limitation in maintaining
       concentration. However, her treatment notes do not document any examination
       findings regarding concentration or mental status. Furthermore, Dr. Steinberg
       [Plaintiff’s treating physician] observed an alert and oriented individual with
       intact cognitive function.

R. at 23.

               For claims—like [Plaintiff’s]—filed before March 27, 2017, the standards
       for evaluating medical opinion evidence are set forth in 20 C.F.R. § 404.1527.
       That regulation defines “medical opinions” as “statements from acceptable
       medical sources that reflect judgments about the nature and severity of your
       impairment(s), including your symptoms, diagnosis and prognosis, what you can
       still do despite impairment(s), and your physical or mental restrictions.” For
       purposes of the regulation, an “acceptable medical source” includes a licensed
       physician or psychologist. The regulation provides that the ALJ “will evaluate
       every medical opinion” presented to him, “[r]egardless of its source.” Generally,
       however, more weight is given “to the medical opinion of a source who has
       examined you than to the medical opinion of a medical source who has not
       examined you.”

Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 255 (4th Cir. 2017) (alteration in original)

(citations omitted).

                Section 404.1527(c)(2) sets out two rules an ALJ must follow when
       evaluating a medical opinion from a treating physician. First, it establishes the
       “treating physician rule,” under which the medical opinion of a treating physician
       is entitled to “controlling weight” if it is “well-supported by medically acceptable
       clinical and laboratory diagnostic techniques and is not inconsistent with the other
       substantial evidence in [the] case record.” Second, if a medical opinion is not
       entitled to controlling weight under the treating physician rule, an ALJ must
       consider each of the following factors to determine the weight the opinion should
       be afforded: (1) the “[l]ength of the treatment relationship and the frequency of
       examination”; (2) the “[n]ature and extent of the treatment relationship”;
       (3) “[s]upportability,” i.e., the extent to which the treating physician “presents
       relevant evidence to support [the] medical opinion”; (4) “[c]onsistency,” i.e., the
       extent to which the opinion is consistent with the evidence in the record; (5) the
       extent to which the treating physician is a specialist opining as to “issues related
       to his or her area of specialty”; and (6) any other factors raised by the parties
       “which tend to support or contradict the medical opinion.”

                                                9
        Case 8:20-cv-01178-TMD Document 14 Filed 03/29/21 Page 10 of 12




Dowling v. Comm’r of Soc. Sec. Admin., 986 F.3d 377, 384-85 (4th Cir. 2021) (alterations in

original) (citations omitted); see 20 C.F.R. § 404.1527(c)(2)(i)-(6).    While “an ALJ is not

required to set forth a detailed factor-by-factor analysis in order to discount a medical opinion

from a treating physician, it must nonetheless be apparent from the ALJ’s decision that he

meaningfully considered each of the factors before deciding how much weight to give the

opinion.” Dowling, 986 F.3d at 385.

       Here, the ALJ stated that he had considered opinion evidence in accordance with the

requirements of 20 C.F.R. § 404.1527. R. at 20. It does not appear, however, that the ALJ

meaningfully considered each of the § 404.1527(c) factors before deciding how much weight to

give Dr. Kango’s opinion. See Dowling, 986 F.3d at 385; Arakas v. Comm’r, Soc. Sec. Admin.,

983 F.3d 83, 107 n.16 (4th Cir. 2020).       Although it seems that the ALJ considered the

consistency of the opinion with the record as a whole and its supportability, the ALJ apparently

did not consider the length, nature, and extent of Dr. Kango’s treatment relationship; the

frequency of her examination of Plaintiff; her specialization; and other factors under 20 C.F.R.

§ 404.1527(c)(6), such as her understanding of disability programs and their evidentiary

requirements and the extent of her familiarity with the other information in Plaintiff’s case

record. Remand is thus warranted under Dowling.

       The Court next turns to Plaintiff’s assertion that the ALJ applied an improper standard in

evaluating his pain. Pl.’s Mem. Supp. Mot. Summ. J. 12-14, ECF No. 12-1. The Fourth Circuit

recently reiterated the standard used by ALJs to evaluate a claimant’s symptoms:

              When evaluating a claimant’s symptoms, ALJs must use the two-step
       framework set forth in 20 C.F.R. § 404.1529 and SSR 16-3p, 2016 WL 1119029
       (Mar. 16, 2016). First, the ALJ must determine whether objective medical
       evidence presents a “medically determinable impairment” that could reasonably
       be expected to produce the claimant’s alleged symptoms.

                                               10
        Case 8:20-cv-01178-TMD Document 14 Filed 03/29/21 Page 11 of 12




               Second, after finding a medically determinable impairment, the ALJ must
       assess the intensity and persistence of the alleged symptoms to determine how
       they affect the claimant’s ability to work and whether the claimant is disabled. At
       this step, objective evidence is not required to find the claimant disabled. SSR
       16-3p recognizes that “[s]ymptoms cannot always be measured objectively
       through clinical or laboratory diagnostic techniques.” Thus, the ALJ must
       consider the entire case record and may “not disregard an individual’s statements
       about the intensity, persistence, and limiting effects of symptoms solely because
       the objective medical evidence does not substantiate” them.

Arakas, 983 F.3d at 95 (alteration in original) (citations omitted).

       Here, the ALJ found that Plaintiff’s “medically determinable impairments could

reasonably be expected to cause the alleged symptoms; however, [his] statements concerning the

intensity, persistence, and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record for the reasons explained in this decision.” R.

at 21. As noted above, there does not need to be objective evidence of the claimant’s pain itself

or its intensity. Arakas, 983 F.3d at 95. Rather, the claimant is entitled to rely exclusively on

subjective evidence to prove the second part of the test above. Id. In other words, “disability

claimants are entitled to rely exclusively on subjective evidence to prove the severity,

persistence, and limiting effects of their symptoms.” Id. at 98. “Thus, [the ALJ] ‘improperly

increased [Plaintiff’s] burden of proof’ by effectively requiring [his] subjective descriptions of

[his] symptoms to be supported by objective medical evidence.” Id. at 96 (quoting Lewis v.

Berryhill, 858 F.3d 858, 866 (4th Cir. 2017)). Moreover, to the extent that the ALJ stated that he

considered other evidence, “ALJs apply an incorrect legal standard by requiring objective

evidence of symptoms even when they also consider other evidence in the record.” Id. at 97.

The Court thus remands on this ground as well.

       In sum, the ALJ “must both identify evidence that supports his conclusion and ‘build an

accurate and logical bridge from [that] evidence to his conclusion.’” Woods v. Berryhill, 888

                                                 11
        Case 8:20-cv-01178-TMD Document 14 Filed 03/29/21 Page 12 of 12



F.3d 686, 694 (4th Cir. 2018) (alteration in original) (quoting Monroe, 826 F.3d at 189). An

ALJ’s failure to do so constitutes reversible error. Lewis, 858 F.3d at 868. Because “meaningful

review is frustrated when an ALJ goes straight from listing evidence to stating a conclusion,” the

Court remands this case for further proceedings. Thomas v. Berryhill, 916 F.3d 307, 311 (4th

Cir. 2019) (citing Woods, 888 F.3d at 694).

        Because the Court remands this case on other grounds, the Court need not address

Plaintiff’s remaining arguments. In any event, the ALJ also should address these other issues

raised by Plaintiff. See Tanner v. Comm’r of Soc. Sec., 602 F. App’x 95, 98 n.* (4th Cir. 2015)

(per curiam) (“The Social Security Administration’s Hearings, Appeals, and Litigation Law

Manual ‘HALLEX’ notes that the Appeals Council will vacate the entire prior decision of an

administrative law judge upon a court remand, and that the ALJ must consider de novo all

pertinent issues.”).

                                                V

                                           Conclusion

        For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 13)

is DENIED. Plaintiff’s Motion for Summary Judgment (ECF No. 12) is DENIED. Plaintiff’s

alternative motion for remand (ECF No. 12) is GRANTED. Defendant’s final decision is

REVERSED under the fourth sentence of 42 U.S.C. § 405(g). This matter is REMANDED for

further proceedings consistent with this opinion. A separate order will issue.


Date: March 29, 2021                                               /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                12
